Citation Nr: 1809036	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tremors of the arms and hands.

2.  Entitlement to service connection for residuals of colon cancer, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a disorder manifested by sleep impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, pursuant to his request in the substantive appeal, the Veteran was scheduled for a hearing before the Board.  However, the Veteran failed to report for the hearing as scheduled.  As such, the Board deems his hearing request to be withdrawn and will proceed with its review on the present record.  See 38 C.F.R. § 20.704 (d), (e)(2017).

In June 2016, the Board remanded this claim for additional development.  At that time, two additional claims were before the Board: entitlement to service connection for diabetes mellitus and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  First, with respect to the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the RO granted service connection for other specified trauma and other stressor related disorder with panic attacks in an April 2017 rating decision.  In reviewing the evidence in the claims file and, specifically, the April 2017 VA examination, the Board finds the April 2017 grant includes all currently diagnosed psychiatric disorders such that additional adjudication is not required.  As such, the April 2017 rating decision represents a full grant of the benefits sought on appeal with respect to the claim for an acquired psychiatric disorder.

The RO also granted the Veteran's claim for service connection for diabetes mellitus in a June 2017 rating decision.  Subsequently, in October 2017, the RO proposed to sever service connection for this claim on the basis that clear and unmistakable error had been committed in the June 2017 rating decision.  To date, the Veteran and his representative have not indicated their disagreement with the proposed rating decision and, moreover, the severance has not taken effect.  As such, there remains no case or controversy presently before the Board as to this matter.  

Finally, the Veteran also has a pending claim of entitlement to an initial compensable rating for bilateral hearing loss.  However, as he has requested a hearing before a Veterans Law Judge on this issue (see VA Form 9, August 28, 2017), and has not yet received one, the Board will not address it at this time.  

As for the remaining claims on appeal, the Board finds additional development is warranted.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has been diagnosed with colon cancer, and tremors of the arms and hands, and that these disorders are causally related to his active service, including Agent Orange exposure during service.  He also contends that he has difficulty sleeping due to the stress of his tinnitus and tremors.

In June 2016, the Board requested additional development as to whether the Veteran was exposed to Agent Orange during his military service.  The resultant development concluded that exposure to Agent Orange could not be confirmed.  However, the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d).  

In this respect, the Veteran was scheduled for a series of examinations on April 4, 2017, with respect to the claims below.  For the reasons noted, the Board finds the examinations are inadequate for rating purposes and additional opinions are warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the VA examination pertaining to his colon cancer and any accompanying residuals, the VA examiner only provided an opinion as the presumptive nature of colon cancer.  Specifically, the examiner stated, "colon cancer is not a presumptive disease for Agent Orange.  No clinical evidence at this time of a cause and effect relationship."  This examiner did not provide an opinion as to whether the Veteran's colon cancer or any identified residuals, to include the diagnosed hiatal hernia, may be related to the Veteran's military service on a direct incurrence basis.  As such, an addendum opinion must be obtained on the matter of direct causation.  

The Board also previously requested an examination for the Veteran's diagnosed essential tremors.  See VA Treatment Records, April 14, 2009.  During the April 2017 examination, the VA examiner concluded the Veteran does not currently have Parkinson's disease; however, there was no further comment on the etiology of the diagnosed essential tremors.  As such, an addendum opinion is warranted.  

Finally, the Veteran is also requesting service connection for a sleep disorder as secondary to service-connected tinnitus and the pending claim for tremors of the hands and arms.  During the VA examination, the examiner stated that the Veteran does not have sleep apnea.  Of note, during the April 2017 VA psychiatric examination, the examiner stated that sleep disturbance is a common symptom of trauma based/ anxiety disorders and an independent diagnosis of a sleep disorder does not appear warranted at this time.  However, as the Veteran is claiming this condition as also secondary to his service-connected tinnitus and pending claim of entitlement to service connection for tremors of the hands and feet, the Board finds that it is inextricably intertwined and final appellate review of this issue must be deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records dated since March 2017. 

2.  Obtain an addendum opinion from the April 2017 VA examiner, if available, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer and any identified residuals, to include hiatal hernia, are etiologically related to his active service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examination report must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Obtain an addendum opinion from the April 2017 VA examiner, if available, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed tremors of the hands and arms, is etiologically related to his active service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examination report must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  If, and only if, service connection for tremors of the hands and arms is established, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether the Veteran has a separate and distinct disability manifested by sleep disturbance, as opposed to a symptom of the psychiatric disorder as was previously determined.  If so, the examiner should indicate:

(a) whether it is as least as likely as not (50 percent probability or more) that the disability is related to any event or injury during service; and,

(b) whether it is at least as likely as not (50 percent probability or more) that the disability is either (i) secondary to, or (ii) aggravated by the Veteran's service connected acquired psychiatric disability, tinnitus, and/or tremors. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

5.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

6.  Then, readjudicate the Veteran's claims.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




